Citation Nr: 0512814	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.	Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot, with bunion deformity.  

3.	Entitlement to a rating in excess of 10 percent for hallux 
valgus of the right foot, with bunion deformity.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to June 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	Chronic bilateral carpal tunnel syndrome is not currently 
demonstrated.  

2.	Hallux valgus of the left foot, with bunion deformity, is 
currently manifested by a forty-five degree angulation in the 
first metatarsophalangeal joint, with minimal dorsiflexion of 
the first metatarsophalangeal joints; pain; limited function; 
and an abnormal gait.  

3.	Hallux valgus of the right foot, with bunion deformity, is 
currently manifested by a forty-five degree angulation in the 
first metatarsophalangeal joint, with minimal dorsiflexion of 
the first metatarsophalangeal joints; pain; limited function; 
and an abnormal gait.  


CONCLUSION OF LAW

1.	Bilateral carpal tunnel syndrome was neither incurred in 
nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.	The criteria for a rating in excess of 10 percent for 
hallux valgus of the left foot, with bunion deformity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).  

3.	The criteria for a rating in excess of 10 percent for 
hallux valgus of the right foot, with bunion deformity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in August 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believed might pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for carpal tunnel 
syndrome.  Review of the service medical records shows that, 
in February 2001, the veteran was evaluated for complaints of 
intermittent pain in both hands of several years duration.  
The assessment was to rule out carpal tunnel syndrome.  An 
examination was conducted by VA in August 2001.  At that 
time, the veteran was evaluated for possible carpal tunnel 
syndrome.  Examination showed that the veteran had pain in 
the metacarpophalangeal joints with lateral compression.  He 
was unable to grip the hand firmly, but the examination was 
otherwise normal.  He could tie his shoelaces, fasten buttons 
and pick up a piece of paper and a pin.  The appearance of 
the wrist joints were normal.  Range of motion was normal, 
with pain on the extremes of motion on both sides.  X-ray 
studies of the wrists were normal.  Nerve conduction velocity 
studies of the upper extremities were also normal.  The 
diagnosis for the veteran's claimed carpal tunnel syndrome 
was of no objective findings to render a diagnosis.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

While the veteran was suspected of having possible carpal 
tunnel syndrome in service, evaluation for VA in August 2001 
found no evidence of this disorder.  As a there are no 
current findings consistent with carpal tunnel syndrome, 
service connection is denied.  

Regarding the veteran's claims for higher evaluations for the 
hallux valgus deformities of each foot, it is noted that 
service connection was granted by the rating decision dated 
in January 2002 that gave rise to this appeal.  A 10 percent 
evaluation was awarded for each foot.  In such cases the 
propriety of the rating over the entire period in question is 
to be evaluated.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An examination was conducted by VA in August 2001.  At that 
time, the veteran indicated that he had injured his right 
foot in 1984, while on board ship.  He has had deformity of 
the right first metatarsophalangeal joint since that time.  
This caused moderate to severe pain if he wears regular 
shoes.  He finds that he limps when his is walking.  He has 
been forced to wear sandals to relieve the pain, which 
sometimes caused him embarrassment.  He currently had pain, 
swelling, redness and lack of endurance while standing and 
walking.  The pain was constant and uncomfortable.  It 
occurred daily and the duration varied from minutes to hours.  
It was made worse by activity and relieved by rest.  On 
examination, there was no flatfoot noted, but the feet showed 
signs of abnormal weight bearing.  There was a forty-five 
degree valgus deformity noted in the area of the right and 
left first metatarsophalangeal joints.  The area was tender, 
when the veteran was forced to stand on his toes.  He 
required no devices, but was noted to have slippers on during 
the examination.  The valgus deformity was bilateral.  
Dorsiflexion of the first metatarsophalangeal joints was 
minimal.  The veteran's gait was abnormal in that he walked 
with a limp attempting to spare the first metatarsophalangeal 
joints of the toes.  He had limited function of standing and 
walking, with pain noted in the left first toe areas with 
prolonged standing.  X-ray studies showed hallux valgus 
deformity, with no evidence of acute osseous injury.  The 
diagnoses were bilateral hallux valgus.  It was noted that 
the veteran was having increased difficulty with ambulation 
because of the pain in his feet.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Unilateral hallux valgus will be rated as 10 percent 
disabling where there is surgery with resection of the 
metatarsal head or with severe disability that is equivalent 
to the amputation of the great toe.  38 C.F.R. § 4.71, Code 
5280.  

For other injuries of the foot, a 10 percent rating is 
warranted for moderate disability; a 20 percent evaluation 
requires moderately severe disability.  38 C.F.R. § 4.71a, 
Code 5284.  

The veteran has a 45 degree hallux valgus deformity of each 
of his great toes.  He has pain on walking and prolonged 
standing and complaints of swelling and redness.  He has been 
assigned a 10 percent evaluation for each foot, although 
there is no history of surgery and the disability does not 
appear to approximate that of actual amputation of each of 
his toes.  The disorders do not approach moderately severe 
impairment of each foot.  As such, the criteria for a 20 
percent evaluation have not been met and the claim for 
increased evaluations for each foot must be denied.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Evaluations in excess of separate 10 percent evaluations for 
hallux valgus of each foot are denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


